         Case 8:20-cr-00142-SB Document 8 Filed 09/21/20 Page 1 of 3 Page ID #:26


 AO 472 (Rev. 11/16) Ortler of Detention Pending Trial


                                        UNITED STATES DISTRICT COURT
                                                                      for the
                                                                                                           SEP 2 1 220
                                                           Central District of California
                                                                                                   ( CENTRgL
                    United States of America
                               v.                                       )
                                                                                Case No. SA   a~
      ar ie I              1 ~x W nr,,.~1er                              1                         i"►~ oo58C~
                               Defendant .


                                         ORDER OF DETENTION PENDING TRIAL
                                                         Part I -Eligibility for Detention

      Upon the

                ~ Motion of the Government attorney pursuant to 18 U.S.C. § 3142(fl(1), or
                  Motion of the Government or Court's own motion pursuant to 18 U.S.C. § 3142(fl(2),

the Court held a detention hearing and found that detention is warranted. This order sets forth the Court's findings of fact
and conclusions of law, as required by 18 U.S.C. § 3142(1), in addirion to any other findings made at the hearing.

                             Part II -Findings of Fact and Law as to Presumptions under § 3142(e)

  ~ A. Rebuttable Presumption Arises Under 18 U.S.C. § 3142(ex2) (previous violator): There is a rebuttable
    presumption that no condition or combination of conditions will reasonably assure the safety of any other person
    and the community because the following conditions have been met:
        Q (1). the defendant is charged with one of the following crimes described in 18 U.S.C. § 31420(1):
             ~ (a) a crime of violence, a violation of 18 U.S.C. § 1591, or an offense listed in 18 U.S.C.
                 § 2332b(g)(5)(B) for which a maximum term of imprisonment of 10 years or more is prescribed; or
             O (b) an offense for which the maximum sentence is life imprisonment or death; or
             O (c) an offense for which a maximum term of imprisonment of 10 yeazs or more
                                                                                                   is prescribed in the
                Controlled Substances Act (21 U.S.C. §§ 801-904), the Controlled Substances Import and Export
                                                                                                                       Act
                (21 U.S.C. §§ 951-971), or Chapter 705 of Title 46, U.S.C. (46 U.S.C. §§ 70501-70508); or
             ~ (d) any felony if such person has been convicted of two or more offenses described in
                                                                                                          subparagraphs
               (a) through (c) of this paragraph, or two or more State or local offenses that would have been
                                                                                                                  offenses
               described in subparagraphs (a) through (c) of this paragraph if a circumstance giving rise to Federal
               jurisdiction had existed, or a combination of such offenses; or
             ~ (e) any felony that is not otherwise a crime of violence but involves:
               (i) a minor victim; (ii) the possession of a firearm or destructive device (as defined in 18 U.S.C. §
                                                                                                                       921);
               (iii) any other dangerous weapon; or (iv) a failure to register under 18 U.S.C. § 2250; and
       ~ (2) the defendant has previously been convicted of a Federal offense that is described in
                                                                                                        18 U.S.C.
          § 31420(1), or of a State or local offense that would have been such an offense if a circumstance giving
                                                                                                                         rise
          to Federal jurisdiction had existed; and
       Q (3) the offense described in paragraph (2) above for which the defendant has been convicted was
          committed while the defendant was on release pending trial for a Federal, State, or local offense; and
       Q (4) a period of not more than five years has elapsed since the date of conviction, or the release
                                                                                                              of the
          defendant from imprisonment, for the offense described in pazagraph (2) above, whichever is later.


                                                                                                                    Page 1 of 3
          Case 8:20-cr-00142-SB Document 8 Filed 09/21/20 Page 2 of 3 Page ID #:27


  AO 472 (Rev. 11/16) Order of Detention Pending Trial

    ~ B. Rebuttable Presumption Arises Under 18 U.S.C. § 3142(e)(3)(narcorics,firearm, other offenses): There is a
      rebuttable presumption that no condition or combination of conditions will reasonably assure the appearance
                                                                                                                  ofthe
      defendant as required and the safety ofthe community because there is probable cause to believe that the defendant
      committed one or more of the following offenses:
          O (1)an offense for which a maximum term ofimprisonment of 10 years or more is prescribed in the
             Controlled Substances Act(21 U.S.C. §§ 801-904), the Controlled Substances Import and Export Act(21
             U.S.C. §§ 951-971), or Chapter 705 ofTitle 46, U.S.C.(46 U.S.C. §§ 70501-70508);
          a (2)an offense under 18 U.S.C. §§ 924(c), 956(a), or 2332b;
          O (3)an offense listed in 18 U.S.C. § 2332b(g)(5)(B)for which a maximum term ofimprisonment of 10 years
             or more is prescribed;
          O (4)an offense under Chapter 77 ofTitle 18, U.S.C.(18 U.S.C. §§ 1581-1597)for which a maximum term of
             imprisonment of20 years or more is prescribed; or
          ~(5)an offense involving a minor victim under 18 U.S.C. §§ 1201, 1591, 2241, 2242, 2244(a)(1), 2245,
             2251, 2251A,2252(a)(1), 2252(a)(2), 2252(a)(3), 2252A(a)(1),2252A(a)(2), 2252A(a)(3), 2252A(a)(4),
             2260, 2421, 2422,2423, or 2425.

   ~ C. Conclusions Regarding Applicability of Any Presumption Established Above

            a The defendant has not introduced sufficient evidence to rebut the presumption above, and detention is
              ordered on that basis.(Parl11l need not be completed.)

                OR

            ~ The defendant has presented evidence sufficient to rebut the presumption, but after considering the
              presumption and the other factors discussed below, detention is warranted.

                                  Part III -Analysis and Statement of the Reasons for Detention

     After considering the factors set forth in 18 U.S.C. § 3142(g)and the information presented at the
                                                                                                        detention hearing,
the Court concludes that the defendant must be detained pending trial because the Government
                                                                                               has proven:
  ~By clear and convincing evidence that no condition or combination ofconditions ofrelease
                                                                                            will reasonably assure
   the safety ofany other person and the community.

 ~By a preponderance of evidence that no condition or combination of conditions ofrelease
                                                                                          will reasonably assure
  the defendant's appeazance as required.

In addition to any findings made on the record at the hearing, the reasons for detention include
                                                                                                   the following:
          Weight ofevidence against the defendant is strong
       ~ Subject to lengthy period of incarceration if convicted
       A~ Prior criminal history    M~~+~pk 'fhlonics
       Q Participation in criminal activity while on probation, parole, or supervision
       ~ History of violence or use of weapons
      ~(History ofalcohol or substance abuse
      j~ Lack of stable employment
      ~ Lack ofstable residence
      ~ Lack offinancially responsible sureties


                                                                                                                    Page 2 of 3
          Case 8:20-cr-00142-SB Document 8 Filed 09/21/20 Page 3 of 3 Page ID #:28


  AO 472(Rev. 11/16) Order of Detention Pending Trial

        ~ Lack of significant community or family ties to this district
        O Significant family or other ties outside the United States
        ~ Lack of legal status in the United States
        Q Subject to removal or deportation after serving any period ofincarceration
        ~ Prior failure to appear in court as ordered
          Prior attempts) to evade law enforcement 91Y~r~ Falk. ~h~ r~~or ~ ~~tiG
          Use ofaliases) or false documents
        ~ Background information unknown or unverified
        ~ Prior violations of probation, parole, or supervised release

 OTHER REASONS OR FURTI~R EXPLANATION:




                                               Part IV -Directions Regarding Detention

The defendant is remanded to the custody ofthe Attorney General or to the Attorney
                                                                                      General's designated representative for
confinement in a corrections facility separate,to the extent practicable, from persons
                                                                                       awaiting or serving sentences or being
held in custody pending appeal. The defendant must be afforded a reasonable opportunity
                                                                                                 for private consultation with
defense counsel. On order of a court ofthe United States or on requ of an attorney for
                                                                                               the Government,the person in
charge ofthe corrections facility must deliver the defendant to a rted tat         arshal for thgpurpos~fan appe~~nce in
connection with a court proceeding.                               ,                          {~)

Date:             ~ a)/~Q
                                                                           United States Magistrate Judge

                                                                                      KAREN E. SCOTT

                                                                                                                    Page 3 of 3
